Opinion issued July 2, 2013




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-13-00330-CV
                            ———————————
     IN RE SHATISH PATEL M.D., HEMALATHA VIJAYAN M.D.,
    SUBODH SONWALKAR M.D., WOLLEY OLADUT M.D., Relators


      Original Proceeding on Petition for Writ of Temporary Injunction


                                   OPINION

      Relators Shatish Patel M.D., Hemalatha Vijayan M.D., Subodh Sonwalkar

M.D., and Wolley Oladut M.D. have petitioned this court for a writ of temporary

injunction. 1 In the petition, relators complain that the defendant in the trial court

proceeding, St. Luke’s Sugar Land Partnership, L.L.P., intends to sell or transfer its

1
      The underlying case is Shatish Patel, M.D. et al. v. St. Luke’s Sugar Land
      Partnership, L.P., Case Number 2011-24016, in the 152nd District Court of Harris
      County, Texas, the Honorable Robert Schaffer presiding.
“key asset,” St. Luke’s Sugar Land Hospital. The relators have separately filed an

interlocutory appeal of the trial court’s denial of their application for a temporary

injunction that sought to enjoin the Partnership from transferring any of its

property or interests.2

             “The issuance of an extraordinary writ is not authorized when the relator

has an adequate remedy by appeal.” Holloway v. Fifth Court of Appeals, 767
S.W.2d 680, 684 (Tex. 1989).           In this circumstance, the interlocutory appeal

already filed by the relators provides an avenue of relief, including procedures to

obtain temporary relief. See TEX. R. APP. P. 29.3 (“When an appeal from an

interlocutory order is perfected, the appellate court may make any temporary

orders necessary to preserve the parties’ rights until disposition of the appeal

. . . .”).     Accordingly, the relief requested by relators is not, as they suggest,

necessary to preserve this court’s jurisdiction over the interlocutory appeal. See

Becker v. Becker, 639 S.W.2d 23, 24 (Tex. App.—Houston [1st Dist.] 1982, no

writ).




2
         The related interlocutory appeal is Shatish Patel, M.D., et al. v. St. Luke’s Sugar
         Land Partnership, L.L.P. and St. Luke’s Community Development Corporation—
         Sugar Land, No. 01-13-00273-CV (filed Apr. 2, 2013).
                                              2
      We deny the petition for writ of injunction.




                                                     Michael Massengale
                                                     Justice

Panel consists of Chief Justice Radack and Justices Sharp and Massengale.




                                         3